 1
 2
 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                               )
     JEROME CEASAR ALVERTO,                      )
 9                                               )       CASE NO. 2: 18-cv-01380-BJR-BAT
                           Plaintiff,            )
10                                               )       ORDER (1) DENYING AS MOOT
                   v.                            )       PLAINTIFF'S MOTION TO
11                                               )       SUPPLEMENT THE RECORD AND
     MICHELLE HENDERLING, et al.                 )       (2) GRANTING DEFENDANTS' MOTION
12                                               )       FOR SUMMARY JUDGMENT
                           Defendants.           )
13                                               )

14

15

16          Before the Court are two motions, (1) Plaintiff Jerome Ceasar Alverta's ("Plaintiff')

17   Motion to Supplement the Record, Dkt. No. 43, and (2) Defendants Michelle Henderling and Shift

18   Lt. Richard Samp's (collectively "Defendants") Motion for Summary Judgment, Dkt. No. 37.
19
            As to the first, Plaintiff brought a motion for summary judgment in August of 2019, Dkt.
20
     No. 26, United States Magistrate Brian A. Judge Tsuchida provided a Report and Recommendation
21
     ("R&R") recommending denying the motion, Dkt. No. 31, and Plaintiff objected to that
22
     recommendation, Dkt. No. 34. Plaintiff's current pending motion seeks to amend a citation in that
23

24   objection. Dkt. No. 43. The Court, however, has already adopted Judge Tsuchida's R&R and

25   denied Plaintiffs motion. Dkt. No. 46. As such, Plaintiff's current pending Motion to Supplement
                                                     1
     the Record is moot and will be denied accordingly.
 1
            Second, Defendants bring their own Motion for Summary Judgment. Dkt. No. 37. Judge
 2
 3   Tsuchida has providec;l another R&R recommending granting Defendants' motion. Dkt. No. 45.

 4   Plaintiff both opposes Defendants' motion, Dkt. No. 40, and objects to Judge Tsuchida's R&R,

 5   Dkt. No. 47.
 6
            The R&R lays out the factual and procedural background of this case and of the Motion,
 7
     which need not be repeated here. Dkt. No. 45 at 1-3, 5-7. The Court has reviewed Defendants'
 8
     motion, Plaintiffs response, Judge Tsuchida's R&R, and Plaintiffs objections to that R&R, and
 9
     will adopt the R&R. It is axiomatic that nonmoving parties seeking to avoid summary judgment
10

11   must identify specific facts from which a reasonable finder of fact could find in the nonmovant's

12   favor. See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Here, it is clear that whereas

13   Defendants have provided substantial evidence in the form of testimonies supporting a lack of a
14
     genuine dispute of material facts, Plaintiff has not provided sufficient evidence to carry his burden
15
     in avoiding summary judgment. As such, granting summary judgment is appropriate.
16
            The Court, therefore, orders as follows:
17
            (1) The Court hereby DENIES Plaintiffs Motion to Supplement the Record, Dkt. No. 43,
18

19              as moot;

20          (2) The Court hereby ADOPTS the Report and Recommendation, Dkt. No. 45, and
21              GRANTS Defendants' Motion for Summary Judgment, Dkt. No. 37;
22
23

24

25
                                                       2
     (3) The amended complaint, Dkt. No. 12, is DISMISSED with prejudice, and the case is
 1
        closed; and
 2
 3   (4) The Clerk of Court shall provide a copy of this Order to Plaintiff.

 4

 5   DATED this   7". day of     vtfd.feA,t, , 2020.
 6

 7                                                 BARBARA J OTHSTEIN
                                                   UNITED ST TES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25
                                              3
